                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                  Plaintiff,
                                        Case No. 2:17-cr-20331
          - v -                         HONORABLE TERRENCE G. BERG


ARSHAWN KENARD HALL,

                  Defendant.
                                 /

                  ORDER ADJOURNING SURRENDER DATE

     Upon consideration of the parties’ stipulation and

being otherwise advised in the premises;

     IT IS HEREBY ORDERED that the Defendant’s surrender

date is changed from January 17, 2019 to February 18, 2019.




                               /s/Terrence G. Berg____________
                               United States District Judge


Date: January 9, 2019
